Exhibit 99.2 UNAUDITED INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED MARCH 31, 2016 May 16, 2016 TABLE OF CONTENTS UNAUDITED INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 2 Unaudited Interim Condensed Consolidated Statements of Earnings 2 Unaudited Interim Condensed Consolidated Statements of Comprehensive Income 3 Unaudited Interim Condensed Consolidated Statements of Financial Position 4 Unaudited Interim Condensed Consolidated Statements of Changes in Equity 5 Unaudited Interim Condensed Consolidated Statements of Cash Flows 6 NOTES TO THE UNAUDITED INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 7 1. Nature of business 7 2. Summary of significant accounting policies 7 3. Recent accounting pronouncements 7 4. Change in presentation currency 8 5. Segmented information 9 6. Expenses classified by nature 12 7. Net earnings per share 13 8. Prior period adjustment 14 9. Restricted cash 15 10. Long-term debt 16 11. Derivatives 18 12. Other payables 19 13. Customer deposits 19 14. Share capital 20 15. Reserves 20 16. Fair value 22 17. Provisions and contingent liabilities 24 UNAUDITED INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS UNAUDITED INTERIM CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS Forthethree months ended March31, U.S. dollars Note $000’s (except per share amounts) $000’s (except per share amounts) (As adjusted–note 4, 8) Revenues 5 Expenses 6 Selling General and administrative Financial Gaming duty Acquisition-related costs — Total expenses Income from investments Loss from associates ) ) Net earnings from continuing operations before income taxes Income taxes (recovery) ) Net earnings from continuing operations Net loss from discontinued operations (net of tax) — ) Net earnings Net earnings (loss) attributable to Shareholders of Amaya Inc. Non-controlling interest ) — Net earnings Basic earnings from continuing operations per common share 7 $ $ Diluted earnings from continuing operations per common share 7 $ $ Basic earnings per common share 7 $ $ Diluted earnings per common share 7 $ $ See accompanying notes. - 2 - UNAUDITED INTERIM CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME Forthethree months ended March31, U.S. dollars $000’s $000’s (As adjusted–note 4, 8) Net earnings Items that are or may be reclassified to net earnings Available-for-sale investments – gain in fair value (net of income tax expense of $nil) (2015 - net of income tax expense $911,000) Available-for-sale investments – reclassified to net earnings — ) Foreign continuing operations – unrealized foreign currency translation differences ) Foreign discontinued operations – unrealized foreign currency translation differences — Net investment hedge - net loss — ) Cash flow hedges – effective portion of changes in fair value (net of income tax of nil (2015 - nil)) ) Cash flow hedges – reclassified to net earnings (net of income tax of nil (2015 - nil)) ) Other — Other comprehensive income (loss) ) Total comprehensive income (loss) ) See accompanying notes. - 3 - UNAUDITED INTERIM CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL POSITION As ofMarch31, As ofDecember31, U.S. dollars Note $000’s $000’s (As adjusted–note 4) ASSETS Current assets Cash Restricted cash 9 — Accounts receivable Inventories Prepaid expenses and deposits Current investments Income tax receivable Derivatives 11 — Total current assets Non-current assets Restricted cash 9 Prepaid expenses and deposits Investments in associates Long-term investments Promissory note Property and equipment Investment tax credits receivable Deferred income taxes Goodwill and intangible assets Total non-current assets Total assets LIABILITIES Current Accounts payable and accrued liabilities Other payables 12 Provisions 17 Customer deposits 13 Income tax payable Current maturity of long-term debt 10 Derivatives 11 Total current liabilities Non-current liabilities Other payables 12 Long-term debt 10 Provisions 17 Derivatives 11 Deferred income taxes Total non-current liabilities Total liabilities EQUITY Share capital 14 Reserves 15 Retained earnings Equity attributable to the owners of Amaya Inc. Non-controlling interest Total equity Total liabilities and equity See accompanying notes.
